Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Cherry on 06/07/2021.

The application has been amended as follows: 

Please replace all the claims with the following:


(Currently amended)  A system to authenticate a device in a software defined network (SDN), the system comprising:
a device to be authenticated;
a network device, comprising:
a first communication interface in communication with the device to be authenticated;

an authentication device, comprising:
a second communication interface in communication with the network device to receive the authentication credentials;
a second authentication system to:
assess the authentication credentials; 
generate an approval of the authentication credentials; and
communicate an approval of the authentication credentials to the network device via the second communication interface; and
a traffic routing subsystem to implement a plurality of communication flows associated with the device to be authenticated based on the approval of the authentication credentials;
	wherein the network device implements the plurality of communication flows associated with the device to be authenticated upon receipt of the approval of the authentication credentials, and
wherein the network device operates in a start up state prior to receipt of the approval of the authentication credentials and in the start up state blocks all traffic from the device to be authenticated except the authentication credentials.

(Cancelled).  

(Currently amended)  The system ofclaim 1, wherein the network device transitions to an operating state after receipt of the approval of the authentication credentials, and the network device routes traffic according to the plurality of communication flows in the operating state.

(Original)  The system of claim 1, wherein the first authentication system monitors traffic from the device to be authenticated and identifies authentication credentials to transmit to the authentication device.

(Original)  The system of claim 3, wherein the authentication credentials are provided according to one of the 802.1X and 802.1AE protocol.

(Original)  The system of claim 1, further comprising a status subsystem to detect a change in status;
wherein the network device reverts to the start up state based on the change in status. 

(Currently amended)  The system of claim 1, wherein the network device comprises an option to select a fail over option when the authentication device is unavailable.

(Currently amended)  The system of claim 1, wherein the network device comprises a non-volatile computer readable storage medium and implementation of the plurality of communication flows comprises activating the plurality of communication flows stored on the non-volatile[[-]] computer readable storage medium.

(Original)  The system of claim 1, wherein the network device comprises an option to selectively implement a media access control (MAC) authentication bypass based on a MAC address of the device to be authenticated.

(Original)  The system of claim 1, wherein the SDN comprises an operational technology network.

(Currently amended)  A method for authenticating a device in a software defined network (SDN), the method comprising:
providing a device to be authenticated;
providing a network device in communication with the device to be authenticated;
receiving, using the network device, authentication credentials from a device to be authenticated in communication with the network device; and

assessing, using an authenticator, the authentication credentials;
approving, using the authenticator, the authentication credentials; 
communicating, using the authenticator, approval of the authentication credentials to the network device; and
implementing a plurality of communication flows associated with the device to be authenticated based on the approval of the authentication credentials, and
operating the network device in a start up state prior to receiving approval of the authentication credentials;
blocking, using the network device, all traffic from the device except the authentication credentials until the approval of the authentication of the device is received.
	
(Cancelled)  

(Currently amended)  The method ofclaim 11, further comprising:
transitioning the network device to an operating state after receipt of the approval of the authentication credentials by routing traffic based on the plurality of communication flows.

(Original)  The method of claim 11, further comprising:
monitoring traffic from the device to be authenticated and identifying authentication credentials to transmit to the authentication device.

(Original)  The method of claim 14, wherein the authentication credentials are provided according to one of the 802.1X and the 802.1AE protocol.

(Original)  The method of claim 11, further comprising:
detecting a change in status; and
reverting the network device to the start up state.

(Currently amended)  The method of claim 11, further comprising providing an option to select a fail over option when the authentication device is unavailable.

(Currently amended)  The method of claim 11, further comprising:
storing the plurality of communication flows using a non-volatile computer readable storage medium associated with the network device; and
wherein implementing the plurality of communication flows comprises activating the plurality of communication flows stored on the non-volatile[[-]] computer readable storage medium.

(Original)  The method of claim 11, further comprising providing an option to selectively implement a media access control (MAC) authentication bypass based on a MAC address of the device to be authenticated.

(Original)  The method of claim 11, wherein the SDN comprises an operational technology network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,3-11,13-20 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 05/12/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        06/08/2021